MEMORANDUM **
Joseph Soo Han appeals from the 100month sentence imposed following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Han contends that the district court clearly erred by applying a threelevel enhancement under U.S.S.G. § 2B3.1(b)(2)(E) for possession of a dangerous weapon. We conclude that the district court did not clearly err, because the enhancement is applicable where a defendant uses an object to create the impression it is a dangerous weapon. See U.S.S.G. § 2B3.1, cmt. n. 2. (2007); see also United States v. Bendtzen, 542 F.3d 722, 727 (9th Cir.2008).
Han also contends that the district court clearly erred by refusing to grant a two-level reduction for acceptance of under U.S.S.G. § 3El.l(a), because he admitted the conduct comprising the offense of conviction. We conclude that the district court did not clearly err because Han falsely denied or frivolously contested relevant conduct supporting the weapon enhancement. See U.S.S.G. § 3E1.1, cmt. n. 1(a) (2007); see also Unit*601ed States v. Rutledge, 28 F.3d 998, 1002 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.